                                                                      EXHIBT
Case 6:19-cv-02140-WWB-EJK Document 37-6 Filed 05/15/20 Page 1 of 3 PageID 420 F




                  IN RE: FOGO DE CHAO WAGE LITIGATION




                           DECLARATION OF AXEL TORRES


       1.     My name is Axel Torres.
       2.     I make this declaration based on my personal knowledge. I am over the age of 18
              years and competent to testify to the matters contained within this declaration.
       3.     I worked for Fogo De Chao (“Fogo”) from approximately November 2017
              through February 2020.
       4.     Fogo is a Brazilian churrascaria style restaurant with locations all over the world,
              including Florida.
       5.     During this time, I worked for Fogo at its Jacksonville, Florida location.
 JOB DUTIES
       6.     While at Fogo, I worked as a butcher and carver (A/K/A “gaucho”).
       7.     As a butcher, I was primarily responsible for preparing meats.
       8.     As a carver, I was responsible for serving and preparing meats.
       9.     Although Fogo intended for its carvers to serve meats to the customers, Fogo also
              required that its carvers prepare meat like butchers in the kitchen.
       10.    For example, if Fogo had five (5) carvers on a single shift, it would require two
              carvers to season and prepare meats, place them on skewers and load them into
              the rotisserie ovens for most, if not all of their shifts.
       11.    Many times, a carver could take three (3) hours preparing meats in a four to five
              (4-5) hour shift.
       12.    The carvers that prepared the meats were still including in the tip pool.
 HOURS WORKED
       13.    I was typically scheduled to work eight hours per day.
       14.    I typically worked an average of forty (40) hours per week.
 PAY
       15.    Fogo paid me an hourly rate of approximately $5.23-$5.43 per hour.
       16.    I earned tips in addition to my hourly wage.
Case 6:19-cv-02140-WWB-EJK Document 37-6 Filed 05/15/20 Page 2 of 3 PageID 421




       17.   My pay rate did not change despite the number of hours I spent preparing meats.
 TIP POOL
       18.   Fogo required its servers, bartenders, carvers and bussers to participate in a tip
             pool.
       19.   In addition, Fogo included an employee in the tip pool whose title was “Customer
             Service Representative.” (“CSR”).
       20.   The CSR was not paid pursuant to the tip credit (less than minimum wage).
       21.   The CSR was paid an hourly wage between $12 and $14 per hour.
       22.   The CSR primarily had managerial job duties. For example, the CSR determined
             when the servers were released from work at the end of the shift.
       23.   The CSR could also change servers’ sections.
       24.   The CSR used the manager’s card to swipe into the computer to make managerial
             changes.
       25.   The CSR hardly served any tables.
       26.   Last, the CSR wore a uniform similar to a manager and not a server.
 SIMILARLY SITUATED
       27.   All servers, bartenders and carvers were paid by the hour.
       28.   All servers, bartenders and carvers were paid less than minimum wage plus tips.
       29.   All servers, bartenders and carvers performed similar job duties based on their job
             titles.
       30.   The Jacksonville location typically employed approximately 13 carvers and 20
             servers at one time.
       31.   In the time that I worked for Fogo there were at least 50-75 employees who were
             affected by Fogo’s pay policies just like me.
       32.   I am joining this lawsuit so that I can recover what is owed to me. I know that if
             other people get notice of this lawsuit, they will want to join as well.
       33.   I declare under penalty of perjury that the foregoing allegations contained within
             this declaration are true and correct.




                                               2
Case 6:19-cv-02140-WWB-EJK Document 37-6 Filed 05/15/20 Page 3 of 3 PageID 422




 Dated this ____ day of April, 2019.




 By: _______________________________
          Axel Torres




                                       3
